           Case PAE/2:20-cv-02171 Document 2 Filed 08/12/20 Page 1 of 7



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: HARTFORD COVID-19 BUSINESS INTERRUPTION
PROTECTION INSURANCE LITIGATION                                                       MDL No. 2963


                                  ORDER TO SHOW CAUSE


         As directed by the Panel in its order denying centralization in MDL No. 2942 – In re COVID-
19 Business Interruption Protection Insurance Litigation, all parties in the actions listed on Schedule
A are ordered to show cause why these actions should not be transferred to a single district for
consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407. Any party that wishes to
file a response to this order must file a Notice of Appearance by August 19, 2020, and the response
by August 26, 2020.1 Any replies to those responses are due no later than September 2, 2020. No
party may file more than one reply (i.e., if replying to more than one response, the party must filed
a consolidated reply with a limit of ten pages). IT IS SO ORDERED.


                                               FOR THE PANEL:



                                               John W. Nichols
                                               Clerk of the Panel




       1
         To ensure consideration of this matter at the Panel’s next hearing session on September 24,
2020, the Panel is expediting by one week the due dates for notices of appearance and responses set
forth in Panel Rule 8.1.
       Case PAE/2:20-cv-02171 Document 2 Filed 08/12/20 Page 2 of 7



IN RE: HARTFORD COVID-19 BUSINESS INTERRUPTION
PROTECTION INSURANCE LITIGATION                                 MDL No. 2963


                                  SCHEDULE A

                Northern District of Alabama

     PURE FITNESS LLC v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
          ET AL., C.A. No. 2:20–00775

                District of Arizona

     FORFEX LLC v. HARTFORD UNDERWRITERS INSURANCE COMPANY, ET AL.,
          C.A. No. 2:20–01068
     JDR ENTERPRISES LLC v. SENTINEL INSURANCE COMPANY LIMITED, ET AL.,
          C.A. No. 4:20–00270

                Central District of California

     GERAGOS & GERAGOS ENGINE COMPANY NO. 28, LLC v. HARTFORD FIRE
          INSURANCE COMPANY, ET AL., C.A. No. 2:20–04647
     PATRICK AND GEOFF INVESTMENTS INC. v. THE HARTFORD, ET AL.,
          C.A. No. 2:20–05140
     ROUNDIN3RD SPORTS BAR LLC v. THE HARTFORD, ET AL.,
          C.A. No. 2:20–05159
     R3 HOSPITALITY GROUP, LLC v. THE HARTFORD, ET AL., C.A. No. 5:20–01182

                Northern District of California

     PROTEGE RESTAURANT PARTNERS LLC v. SENTINEL INSURANCE
          COMPANY, LIMITED, C.A. No. 5:20–03674

                Southern District of California

     PIGMENT INC. v. THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
          C.A. No. 3:20–00794

                District of Connecticut

     LITTLE STARS CORPORATION v. HARTFORD UNDERWRITERS INS. CO.,
          ET AL., C.A. No. 3:20–00609
     CONSULTING ADVANTAGE INC. v. HARTFORD FIRE INSURANCE COMPANY,
          ET AL., C.A. No. 3:20–00610
  Case PAE/2:20-cv-02171 Document 2 Filed 08/12/20 Page 3 of 7



                                     -A2-

RENCANA LLC, ET AL. v. HARTFORD FINANCIAL SERVICES GROUP, INC.,
      ET AL., C.A. No. 3:20–00611
COSMETIC LASER, INC. v. TWIN CITY FIRE INSURANCE COMPANY,
      C.A. No. 3:20–00638
DR. JEFFREY MILTON, DDS, INC. v. HARTFORD CASUALTY INSURANCE
      COMPANY, C.A. No. 3:20–00640
ONE40 BEAUTY LOUNGE, LLC v. SENTINEL INS. CO., LTD., C.A. No. 3:20–00643
PATS v. HARTFORD FIRE INSURANCE COMPANY, ET AL., C.A. No. 3:20–00697
DOTEXAMDR PLLC v. HARTFORD FIRE INS. CO., ET AL., C.A. No. 3:20–00698
KENNEDY HODGES & ASSOCIATES LTD., LLP, ET AL. v. HARTFORD
      FINANCIAL SERVICES GROUP, INC., ET AL., C.A. No. 3:20–00852
LEAL, INC. v. HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
      C.A. No. 3:20–00917
SA HOSPITALITY GROUP, LLC, ET AL. v. HARTFORD FIRE INSURANCE
      COMPANY, C.A. No. 3:20–01033

            District of District of Columbia

GCDC LLC v. THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
     C.A. No. 1:20–01094

            Northern District of Florida

FLORIDA WELLNESS CENTER OF TALLAHASSEE v. HARTFORD CASUALTY
     INSURANCE COMPANY, C.A. No. 4:20–00279

            Southern District of Florida

REINOL A. GONZALEZ, DMD, P.A. v. THE HARTFORD FINANCIAL SERVICES
     GROUP, INC., ET AL., C.A. No. 1:20–22151

            Northern District of Georgia

KARMEL DAVIS AND ASSOCIATES, ATTORNEY–AT–LAW, LLC v.
    THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
    C.A. No. 1:20–02181

            Southern District of Illinois

TAUBE v. HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
    C.A. No. 3:20–00565
  Case PAE/2:20-cv-02171 Document 2 Filed 08/12/20 Page 4 of 7



                                    -A3-

           Eastern District of Louisiana

Q CLOTHIER NEW ORLEANS, LLC, ET AL. v. TWIN CITY FIRE INSURANCE
     COMPANY, ET AL., C.A. No. 2:20–01470

           District of Massachusetts

RINNIGADE ART WORKS v. THE HARTFORD FINANCIAL SERVICES GROUP,
     INC., ET AL., C.A. No. 1:20–10867

           Southern District of Mississippi

THE KIRKLAND GROUP, INC. v. SENTINEL INSURANCE GROUP LTD.,
     C.A. No. 3:20–00496

           Eastern District of Missouri

ROBERT LEVY, D.M.D., LLC v. HARTFORD CASUALTY INSURANCE
     COMPANY, C.A. No. 4:20–00643

           District of New Jersey

AMBULATORY CARE CENTER, PA v. SENTINEL INSURANCE COMPANY,
     LIMITED, C.A. No. 1:20–05837
THE EYE CARE CENTER OF NEW JERSEY, PA v. THE HARTFORD FINANCIAL
     SERVICES GROUP INC., ET AL., C.A. No. 2:20–05743
LD GELATO LLC v. HARTFORD UNDERWRITERS INSURANCE CORPORATION,
     C.A. No. 2:20–06215
BACK2HEALTH CHIROPRACTIC CENTER, LLC v. THE HARTFORD FINANCIAL
     SERVICES GROUP, INC., ET AL., C.A. No. 2:20–06717
MARRAS 46 LLC v. TWIN CITY FIRE INSURANCE COMPANY,
     C.A. No. 2:20–08886
ADDIEGO FAMILY DENTAL, LLC v. HARTFORD FINANCIAL SERVICES
     GROUP, INC., ET AL., C.A. No. 3:20–05847
ADDIEGO ORTHODONTICS, LLC v. HARTFORD FINANCIAL SERVICES GROUP,
     INC., ET AL., C.A. No. 3:20–05882
SWEETBERRY HOLDINGS LLC v. THE HARTFORD FINANCIAL SERVICES
     GROUP, INC., ET AL., C.A. No. 3:20–08200
BLUSHARK DIGITAL, LLC v. THE HARTFORD FINANCIAL SERVICES GROUP,
     INC., ET AL., C.A. No. 3:20–08210
  Case PAE/2:20-cv-02171 Document 2 Filed 08/12/20 Page 5 of 7



                                  -A4-

           Eastern District of New York

METROPOLITAN DENTAL ARTS P.C. v. THE HARTFORD FINANCIAL
     SERVICES GROUP, INC., ET AL., C.A. No. 1:20–02443
BRAIN FREEZE BEVERAGE, LLC v. THE HARTFORD FINANCIAL SERVICES
     GROUP, INC., ET AL., C.A. No. 2:20–02157

           Southern District of New York

SHARDE HARVEY DDS PLLC v. THE HARTFORD FINANCIAL SERVICES
     GROUP INC., ET AL., C.A. No. 1:20–03350
FOOD FOR THOUGHT CATERERS, CORP. v. THE HARTFORD FINANCIAL
     SERVICES GROUP, INC., ET AL., C.A. No. 1:20–03418
RED APPLE DENTAL PC v. THE HARTFORD FINANCIAL SERVICES GROUP,
     INC., ET AL., C.A. No. 7:20–03549

           Western District of New York

BUFFALO XEROGRAPHIX INC. v. SENTINEL INSURANCE COMPANY,
     LIMITED, ET AL., C.A. No. 1:20–00520
SALVATORE’S ITALIAN GARDENS, INC., ET AL. v. HARTFORD FIRE
     INSURANCE COMPANY, C.A. No. 1:20–00659

           Northern District of Ohio

SYSTEM OPTICS, INC. v. TWIN CITY FIRE INSURANCE COMPANY, ET AL.,
     C.A. No. 5:20–01072

           Eastern District of Pennsylvania

LANSDALE 329 PROP, LLC, ET AL. v. HARTFORD UNDERWRITERS
      INSURANCE COMPANY, ET AL., C.A. No. 2:20–02034
SIDKOFF, PINCUS & GREEN PC v. SENTINEL INSURANCE COMPANY,
      LIMITED, C.A. No. 2:20–02083
HAIR STUDIO 1208, LLC v. HARTFORD UNDERWRITERS INSURANCE CO.,
      C.A. No. 2:20–02171
ULTIMATE HEARING SOLUTIONS II, LLC, ET AL. v. HARTFORD
      UNDERWRITERS INSURANCE COMPANY, ET AL., C.A. No. 2:20–02401
ATCM OPTICAL, INC., ET AL. v. HARTFORD FIRE INSURANCE COMPANY,
      C.A. No. 2:20–02828
MOODY, ET AL. v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
      ET AL., C.A. No. 2:20–02856
  Case PAE/2:20-cv-02171 Document 2 Filed 08/12/20 Page 6 of 7



                                   -A5-

SEYMON BOKMAN v. SENTINEL INSURANCE COMPANY, LIMITED,
    C.A. No. 2:20–02887

           District of South Carolina

COFFEY & MCKENZIE LLC v. TWIN CITY FIRE INSURANCE COMPANY,
     C.A. No. 2:20–01671
BLACK MAGIC LLC v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
     ET AL., C.A. No. 2:20–01743
FANCY THAT! BISTRO & CATERING LLC v. SENTINEL INSURANCE COMPANY
     LIMITED, ET AL., C.A. No. 3:20–02382

           Eastern District of Texas

RISINGER HOLDINGS, LLC, ET AL. v. SENTINEL INSURANCE COMPANY, LTD.,
      ET AL., C.A. No. 1:20–00176
BOOZER-LINDSEY, PA, LLC v. SENTINEL INSURANCE COMPANY, LTD.,
      C.A. No. 6:20–00235

           Northern District of Texas

GRAILEYS INC. v. SENTINEL INSURANCE COMPANY LTD.,C.A. No. 3:20–01181

           Western District of Texas

INDEPENDENCE BARBERSHOP, LLC v. TWIN CITY FIRE INSURANCE CO.,
     C.A. No. 1:20–00555

           District of Utah

WILLIAM W. SIMPSON ENTERPRISES v. THE HARTFORD FINANCIAL
     SERVICES GROUP, C.A. No. 4:20–00075

           Eastern District of Virginia

ADORN BARBER & BEAUTY LLC v. TWIN CITY FIRE INSURANCE COMPANY,
    C.A. No. 3:20–00418

           Western District of Washington

CHORAK v. HARTFORD CASUALTY INSURANCE COMPANY,
      C.A. No. 2:20–00627
KIM v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 2:20–00657
  Case PAE/2:20-cv-02171 Document 2 Filed 08/12/20 Page 7 of 7



                              -A6-

GLOW MEDISPA LLC v. SENTINEL INSURANCE COMPANY LIMITED,
       C.A. No. 2:20–00712
STRELOW v. HARTFORD CASUALTY INSURANCE COMPANY,
       C.A. No. 2:20–00797
PRATO v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 3:20–05402
LEE v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 3:20–05422
